Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 1 of 19 PageID 485



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,
                                                            CASE NO.: 8:18-cv-02869
       Plaintiffs,

vs.

CHRISTOPHER FRANKEL,

      Defendant.
____________________________________/


            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, Cayman Securities Clearing and Trading LTD, the Hurry Family Revocable

Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation, (collectively the “Hurry

Parties”), sue Defendant, Christopher Frankel (“Defendant”), and allege:

                                NATURE OF THIS ACTION

       1.      This action arises from Defendant’s unlawful use of confidential information

obtained from the Hurry Parties to destroy their businesses, abscond with their clients, and

unfairly compete with the Hurry Parties.

                         PARTIES, JURISDICTION, AND VENUE

       2.      This is an action for damages in excess of $75,000.00, exclusive of interest, costs

and attorneys’ fees.




                                                1
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 2 of 19 PageID 486



        3.      Plaintiff Cayman Securities Clearing and Trading LTD (“CSCT”) is a limited

company, organized and existing under the laws of the Cayman Islands with its principal place of

business in the Cayman Islands.

        4.      Plaintiff the Hurry Family Revocable Trust (the “Hurry Trust”) is a Nevada trust.

        5.      Plaintiff Scottsdale Capital Advisors Corporation (“Scottsdale”) is a corporation

organized and existing under the laws of the State of Arizona, with its principal place of business

in Maricopa County, Arizona.

        6.      Plaintiff Alpine Securities Corporation (“Alpine”) is a corporation organized and

existing under the laws of the State of Utah, with its principal place of business in Salt Lake

County, Utah.

        7.      Defendant is an individual who resides in Hillsborough County, Florida.

        8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a)(1).

        9.      This Court has personal jurisdiction over Defendant because Defendant resides in

Florida, is engaged in business in the state, and committed many of the tortious acts alleged

herein in the state.

        10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant resides in this District, and a substantial part of the events giving rise to the claims

herein occurred in this district.

                                    GENERAL ALLEGATIONS

        11.     CSCT, Scottsdale, and Alpine are each involved in the broker-dealer business.

Scottsdale is full service broker-dealer focused on serving the OTC (over the counter) securities

market. Alpine is a registered broker-dealer that is an industry leader for clearing OTC stock.




                                                 2
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 3 of 19 PageID 487



CSCT, Scottsdale, and Alpine were previously indirectly owned and/or controlled by the Hurry

Trust.

         12.   In 2015, the Hurry Parties hired Defendant to help run their various broker-dealer

businesses. From approximately August 2015 through July 2018, Defendant served as CEO of

Alpine, and from July 2018 through September 2018 was a consultant to Alpine.

         13.   Prior to hiring Defendant, the Hurry Parties were aware that Defendant would be

exposed to, and entrusted with, information that is commercially valuable to the Hurry Parties

and not generally known or readily ascertainable in the broker-dealer securities industry or the

public at large, including inter alia, the Hurry Parties’ business practices, financial relationships

and terms of those relationships, client lists, pricing information, and private financial

information of the Hurry Parties and their clients. Consequently, the Hurry Parties (and others)

and Defendant entered into a written non-disclosure agreement (the “Original NDA”) to protect

the Hurry Parties’ numerous trade secrets and confidential information. Attached hereto as

Exhibit 1 and incorporated by this reference is a true and correct copy of the Original NDA.

         14.   Attached hereto as Exhibit 1 and incorporated by this reference is a true and

correct copy of the Nondisclosure and Confidentiality Agreement dated June 22, 2015 (the

“NDA”) between Defendant, on the one hand, and each of the Hurry Parties, on the other hand.

         15.   According to the NDA, it “shall be governed and construed in accordance with

the laws applicable tin the State of Arizona.”

         16.   As acknowledged in the NDA, Defendant was exposed to information that is the

“sole property” of the Hurry Parties “and highly confidential in nature.”

         17.   According to the NDA:

               “Confidential Information” means any data or information that is
               proprietary to the [Hurry Parties] and not generally known to the


                                                 3
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 4 of 19 PageID 488



               public, whether in tangible or intangible form, whenever and
               however disclosed, including, but not limited to: (i) any marketing
               strategies, plans, financial information, or projections, operations,
               sales estimates, business plans and performance results relating to
               the past, present or future business activities of such party, its
               affiliates, subsidiaries and affiliated companies; (ii) plans for
               products or services, (iii) customer lists and account information;
               (iv) any scientific or technical information, invention, design,
               process, procedure, formula, improvement, technology or method;
               (v) any concepts, reports, data, know-how, works in-progress,
               designs, development tools, specifications, computer software,
               source code, object code, flow charts, databases, inventions,
               information and trade secrets; and (vi) any other information that
               should reasonably be recognized as confidential information of the
               [Hurry Parties].

       18.     Per the NDA, Defendant agreed to “keep all Confidential Information strictly

confidential by using a reasonable degree of care [and]… not disclose any Confidential

Information received by [him] to any third parties.”

       19.     On July 1, 2015, the Hurry Parties and Defendant entered into a second

nondisclosure agreement entitled the “Employee Nondisclosure & Computer Use Agreement”

(“Employee Nondisclosure Agreement”), which superseded the Original NDA, to protect the

Hurry Parties’ numerous trade secrets and confidential information.

       20.     Attached hereto as Exhibit 2 and incorporated by this reference is the Employee

Nondisclosure Agreement.

       21.     According to the Employee Nondisclosure Agreement, it “shall be governed in

accordance with the laws of the State of Arizona.”

       22.     Per the Employee Nondisclosure Agreement, “Employee shall keep Company's

Confidential Information, whether or not prepared or developed by Employee, in the strictest

confidence. Employee will not disclose such information to anyone outside Company without

Company's prior written consent. Nor will Employee make use of any Confidential Information



                                                4
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 5 of 19 PageID 489



for Employee's own purposes or the benefit of anyone other than Company.” Under the

Employee Nondisclosure Agreement, Confidential Information is defined as:

           (a) technical information concerning Company's products and services, including
           product know-how, formulas, designs, devices, diagrams, software code, test
           results, processes, inventions, research projects and product development,
           technical memoranda and correspondence; (b) information concerning Company's
           business, including cost information, profits, sales information, accounting and
           unpublished financial information, business plans, markets and marketing
           methods, customer lists and customer information, purchasing techniques,
           supplier lists and supplier information and advertising strategies; (c) information
           concerning Company's employees, including salaries, strengths, weaknesses and
           skills; (d) information submitted by Company's customers, suppliers, employees,
           consultants or co-venture partners with Company for study, evaluation or use; and
           (e) any other information not generally known to the public which, if misused or
           disclosed, could reasonably be expected to adversely affect Company's business.

           23.    Beginning in or about June 2015, and continuing through September 2018,

Defendant received confidential information from each of the Hurry Parties, including inter alia,

the Hurry Parties’ business practices, financial relationships and terms of those relationships,

client lists, pricing information, and private financial information of the Hurry Parties and their

clients.

           24.    The Hurry Parties are informed and believe and thereon allege that after leaving

Alpine, if not earlier, Defendant knowingly and willfully breached his obligations to them under

the NDA and under the Employee Nondisclosure Agreement by using confidential information

obtained from the Hurry Parties to solicit capital, establish banking relations, recruit clients of

the Hurry Parties, and compete with the Hurry Parties’ businesses. Among other things, the

Hurry Parties are informed and believe that Defendant has used the foregoing confidential

information obtained from the Hurry Parties to make a bid for a broker-dealer in Chicago.




                                                    5
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 6 of 19 PageID 490



                            COUNT I: BREACH OF CONTRACT

   1. The Hurry Parties incorporate by reference all of the preceding paragraphs as though

   fully restated herein.

       2.      The NDA, to which Defendant agreed to be bound, constitutes a valid and

enforceable contract between CSCT and the Hurry Trust, on the one hand, and Defendant, on the

other hand.

       3.      Notwithstanding Defendant’s obligations under the NDA, as described herein, he

knowingly disclosed Confidential Information (as defined in the NDA) to third parties in breach

of paragraph 2(a) of the NDA. In addition, Defendant breached paragraph 2(b) of the NDA by

using Confidential Information for his own benefit and not for the benefit of CSCT and the

Hurry Trust.

       4.      As a direct and proximate result of Defendant’s breaches of the NDA, CSCT and

the Hurry Trust, and each of them, have suffered and will continue to suffer irreparable harm and

economic damages.

   5. Moreover, it was foreseeable that CSCT and the Hurry Trust would suffer damages if

   Defendant disclosed Confidential Information to third parties, and used Confidential

   Information for his own benefit.

       WHEREFORE, Plaintiffs, Cayman Securities Clearing and Trading LTD and the Hurry

Family Revocable Trust, demand judgment against Defendant, Christopher Frankel, for

damages, including, but not limited to, actual damages, special damages, injunctive relief

pursuant to the NDA, reasonable attorneys’ fees pursuant to Arizona Revised Statute § 12-

341.01, interest, costs, and such further relief as the Court deems just and proper.




                                                 6
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 7 of 19 PageID 491



                            COUNT II: BREACH OF CONTRACT

   1. The Hurry Parties incorporate by reference all of the preceding paragraphs as though

   fully restated herein.

       2.      The Employee Nondisclosure Agreement, to which Defendant agreed to be

bound, constitutes a valid and enforceable contract between Scottsdale and Alpine, on the one

hand, and Defendant, on the other hand.

       3.      Notwithstanding Defendant’s obligations under the Employee Nondisclosure

Agreement, as described herein, he knowingly disclosed Confidential Information (as defined in

the Employee Nondisclosure Agreement) to third parties in breach of paragraph 2 of the

Employee Nondisclosure Agreement.         In addition, Defendant breached paragraph 2 of the

Employee Nondisclosure Agreement by using Confidential Information for his own benefit and

not for the benefit of Scottsdale and Alpine.

       4.      As a direct and proximate result of Defendant’s breaches of the Employee

Nondisclosure Agreement, Scottsdale and Alpine have suffered and will continue to suffer

irreparable harm and economic damages.

       5.      Moreover, it was foreseeable that Scottsdale and Alpine would suffer damages if

Defendant disclosed Confidential Information to third parties, and used Confidential Information

for his own benefit.

       WHEREFORE, Plaintiffs, Scottsdale Capital Advisors and Alpine Securities Corporation

demand judgment against Defendant, Christopher Frankel, for damages, including, but not

limited to, actual damages, special damages, injunctive relief pursuant to the Employee

Nondisclosure Agreement, reasonable attorneys’ fees and costs pursuant to paragraph 7(e) of the




                                                7
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 8 of 19 PageID 492



Employee Nondisclosure Agreement, interest, and such further relief as the Court deems just and

proper.

                COUNT III: VIOLATION OF DEFEND TRADE SECRETS ACT

          6.     The Hurry Parties incorporate by reference all of the preceding paragraphs as

though fully restated herein.
       7.      During the course of his relationship with Plaintiffs, Defendant had access to

confidential financial, business, and economic information of independent economic value,

including inter alia, Plaintiffs’ business practices and methods, financial relationships and terms

of those relationships, client lists, pricing information, and private financial information

concerning Plaintiffs and their clients (collectively, the “Trade Secrets”).

          8.     Plaintiffs lawfully owned the Trade Secrets.

          9.     Plaintiffs took reasonable measures to safeguard their Trade Secrets by, among

          10.    other things, requiring employees and consultants to enter into NDAs, restricting

access to the Trade Secrets, and taking other security measures to protect their confidentiality.

          11.    Plaintiffs derive independent economic value, actual and potential, from their

          12.    Trade Secrets not being generally known to and not being readily ascertainable by

proper means by other persons who can obtain economic value from their disclosure or use.

          13.    Defendant gained access to Plaintiffs’ Trade Secrets under circumstances giving

rise to a duty to maintain their secrecy and limit their use.

          14.    Without Plaintiffs’ express or implied consent, Defendant misappropriated,

disclosed, and used the Trade Secrets for his own benefit.

          15.    At the time of Defendant’s misappropriation, disclosure, and use of Plaintiffs’

Trade Secrets, Defendant knew or had reason to know that his knowledge of the Trade Secrets




                                                  8
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 9 of 19 PageID 493



was acquired under circumstances giving rise to a duty to maintain their secrecy and limit their

use.

       16.     As a direct and proximate result of Defendant’s misappropriation, Plaintiffs

suffered and will continue to suffer economic damages.

       17.     Pursuant to 18 U.S.C. § 1836, Plaintiffs are entitled to an injunction to prevent the

actual or threatened misappropriation of their Trade Secrets and/or requiring affirmative actions

to protect the Trade Secrets, an award of damages for the actual loss caused by Defendant’s

misappropriation, damages for unjust enrichment caused by the misappropriation, and/or a

reasonable royalty, as well as attorneys’ fees and costs.

       18.     Because Defendant willfully and maliciously misappropriated Plaintiffs’ Trade

Secrets, Plaintiffs also are entitled to exemplary damages.

       WHEREFORE, Plaintiffs, Cayman Securities Clearing and Trading LTD, the Hurry

Family Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation demand

judgment against Defendant, Christopher Frankel, for injunctive relief, compensation for actual

damages and unjust enrichment, imposition of a reasonable royalty, exemplary damages pursuant

to 18 U.S.C. § 1836(b)(3)(C), reasonable attorneys’ fees pursuant to 18 U.S.C. § 1836(b)(3)(D),

interest, costs, and such other and further relief as the Court deems just and proper.

       COUNT IV: VIOLATION OF FLORIDA UNIFORM TRADE SECRET ACT

       19.     The Hurry Parties incorporate by reference all of the preceding paragraphs as

though fully restated herein.

       20.     During the course of his relationship with the Hurry Parties, Defendant had access

to the Hurry Parties’ confidential business information and trade secrets, including inter alia, the

Hurry Parties’ business practices, financial relationships and terms of those relationships, client



                                                 9
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 10 of 19 PageID 494



 lists, pricing information, and private financial information of the Hurry Parties and their clients.

        21.     At all relevant times, the Hurry Parties undertook reasonable steps to safeguard

 their confidential business information by, among other things, causing their employees and

 consultants to enter into nondisclosure agreements.

        22.     The Hurry Parties’ confidential business information, including their business

 practices, pricing, clients, and private financial information, constitutes trade secrets. Among

 other things, the Hurry Parties derive independent economic value, actual or potential, from their

 trade secrets not being generally known to and not being readily ascertainable by proper means

 by other persons who can obtain economic value from their disclosure or use. In addition, the

 Hurry Parties’ trade secrets are the subject of efforts to maintain their secrecy that are reasonable

 under the circumstances.

        23.     As described herein, Defendant acquired the Hurry Parties’ trade secrets under

 circumstances giving rise to a duty to maintain their secrecy and limit their use.

        24.     Without the Hurry Parties’ consent, Defendant violated those duties by knowingly

 misappropriating and wrongfully using the Hurry Parties’ trade secrets for his own benefit.

        25.     As a direct and proximate result of Defendant’s unauthorized misappropriation

 and use of the Hurry Parties’ trade secrets, the Hurry Parties, and each of them, have suffered

 and will continue to suffer irreparable harm and economic damages.

        WHEREFORE, Plaintiffs, Cayman Securities Clearing and Trading LTD, the Hurry

 Family Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation,

 demand judgment against Defendant, Christopher Frankel, for injunctive relief, compensation for

 all actual damages and unjust enrichment, exemplary damages, reasonable attorneys’ fees




                                                  10
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 11 of 19 PageID 495



 because Defendant’s misappropriation and wrongful use of the Hurry Parties’ trade secrets was

 willful and malicious, interest, costs, and such further relief as the Court deems just and proper.

       COUNT V: VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE
                            PRACTICES ACT

           26.    The Hurry Parties incorporate by reference all of the preceding paragraphs as

 though fully restated herein.

           27.    As alleged herein, Defendant engaged in deceptive and/or unfair practices by

 using the Hurry Parties’ confidential information and trade secrets to solicit the Hurry Parties’

 clients, establish relationships with the Hurry Parties’ financial institutions and investors, and

 attempt to acquire broker-dealer in Chicago.

           28.    The foregoing acts of Defendant were done in order to unfairly compete with the

 Hurry Parties. Defendant is a competitor of the Hurry Parties for a common pool of customers

 and clients, financial institutions, and investors in the broker-dealer business.

           29.    As a direct and proximate result of Defendant’s actions, the Hurry Parties, and

 each of them, have suffered irreparable harm and economic damage.

           WHEREFORE, Plaintiffs, Cayman Securities Clearing and Trading LTD, the Hurry

 Family Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation,

 demand judgment against Defendant, Christopher Frankel, for actual damages, injunctive relief, ,

 as well as interest, costs, attorneys’ fees and such further relief as the Court deems just and

 proper.

                                     DEMAND FOR JURY TRIAL

           Plaintiffs demand a jury trial on issues so triable.



 Dated this 13th day of February 2019


                                                     11
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 12 of 19 PageID 496



                                    /s/ Jordan Susman_____
                                    Charles J. Harder, Esq.
                                    Admitted Pro Hac Vice
                                    Jordan Susman, Esq.
                                    Admitted Pro Hac Vice
                                    HARDER LLP
                                    132 South Rodeo Drive, Suite 301
                                    Beverly Hills, CA 90212-2406
                                    Tel: (424) 203-1600
                                    Fax: (424) 203-1601
                                    Email: charder@harderllp.com
                                    Email: jsusman@harderllp.com



                                    -and-



                                    Kenneth G. Turkel, Esq.
                                    Florida Bar No. 867233
                                    Shane B. Vogt, Esq.
                                    Florida Bar No. 0257620
                                    BAJO | CUVA | COHEN | TURKEL
                                    100 North Tampa Street, Suite 1900
                                    Tampa, Florida 33602
                                    Tel: (813) 443-2199
                                    Fax: (813) 443-2193
                                    Email: kturkel@bajocuva.com
                                    Email: svogt@bajocuva.com




                                      12
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 13 of 19 PageID 497




                         EXHIBIT 1
     Case 8:18-cv-02869-VMC-CPT
           Case
           Case 8:18-cv-02869
                 8:18-cv-02869 Document
                                  Document
                               Document 1-1
                                        1-1 37
                                             Filed
                                                 Filed
                                             Filed  11/21/18
                                                       02/26/19
                                                    11/21/18  Page
                                                                Page
                                                              Page 2
                                                                   2 of
                                                                     of14
                                                                        3
                                                                        3 PageID
                                                                          of 19 PageID
                                                                          PagelD  14
                                                                                  14   498

     PIA                SCOTTSDALE CAPITAL ADVISORS
     kyVjlB                 71T)L McDonald RoKLSuitefkSoottriaiCi Ariffina "MdHMOMMD Ru.4B04(I3-4901

                              NON DISCLOSURE AND CONFIDENTIALITY AGREEMENT


     This NON-DISCLOSURE AND CONFIDENTIALITY AQRFF.MF.NT ahe "Agreement") is made as of
                   . 201 S. bv                 IjC <t-                   1            (the "Recipient")
      and SCOTTSDALE CAPITAL ADVISORS CORPORATION, an Arizona corporation, Alpine Securities Corporation
      an Utah corporation. Cayman Securities Clearing and Trading LTD a Cayman Limited Company and any associated
      company of the Hurry Family Revocable Trust (the "Discloser").

                                                             RECITALS:


      WHEREAS, Recipient and Disclosure have entered into discussions to form a business or employment relationship in
      connection with the Disclosure's business; and

      WHEREAS, in connection with such discussions, the Discloser will communicate to the Recipient and grant the
      Recipient access to Confidential Information (as defined below) pertaining to Discloser's business, which Confidential
      Information the Recipient recognizes to be the sole property of the Discloser and highly confidential in nature and the
      transmission of w hich is granted in consideration of the Recipient's acceptance to sign this Agreement.

      NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:

      1.        CONFIDENTIAL INFORMATION DEFINITION


      (a)      For purposes of this Agreement, "Confidential Information" means any data or information that is
      proprietary to the Discloser and not generally known to the public, whether in tangible or intangible form, whenever
      and however disclosed, including, but not limited to: (i) any marketing strategies, plans, financial information, or
      projections, operations, sales estimates, business plans and performance results relating to the past, present or future
      business activities of such party , its affiliates, subsidiaries and affiliated companies; (ii) plans for products or
      services, (iii) customer lists and account information; (iv) any scientific or technical information, invention, design,
      process, procedure, formula, improvement, technology or method; (v) any concepts, reports, data, know-how, works-
      in-progrcss, designs, development tools, specifications, computer software, source code, object code, flow charts,
      databases, inventions, information and trade secrets; and (vi) any other information that should reasonably be
      recognized as confidential information of the Discloser. Confidential Information need not be novel, unique,
      patentable, copyrightable or constitute a trade secret in order to be designated Confidential Information. The
      Recipient acknowledges that the Confidential Information is proprietary to the Discloser, has been developed and
      obtained through great efforts by the Discloser and that Discloser regards all of its Confidential Information as trade
      secrets under the Arizona Trade Secrets Act, as amended (A.R.S. §44-401 set scq.).

      (b)      Notwithstanding anything in the foregoing to the contrary. Confidential Information shall not include
      information which: (i) was known by the Recipient prior to receiving the Confidential Information from the Discloser; (b)
      becomes rightfully known to the Recipient from a third-party source not known (after diligent inquiry ) by the Recipient
      to be under an obligation to Discloser to maintain confidentiality; (c) is or becomes publicly available through no fault of
      or failure to act by the Recipient in breach of this Agreement; (d) is required to be disclosed in a judicial or
      administrative proceeding, or is otherwise requested or required to be disclosed by law or regulation, although the
      requirements of paragraph 4 hereof shall apply prior to any disclosure being made; and (e) is or has been independently
      developed by employees, consultants or agents of the Recipient without violation of the terms of this Agreement or
      reference or access to any Confidential Information.


      2.        NON-DISCLOSURE AND NON-USE OF CONFIDENTIAL INFORMATION.


      (a)       With respect to Confidential Information obtained by Recipient, Recipient (i) will not, and will not permit its
      officers, directors, employees, agents, independent contractors, advisors and affi liates (the "Representatives") to disclose,
      publish or disseminate Confidential Information to anyone other than its employees and agents on a need-to-know basis;
      (ii) advise its Representatives of the proprietary nature of the Confidential Information and ofthe obligations set forth in
      this Agreement; and require such Representatives to keep the Confidential Information confidential; (iii) shall keep all
      Confidential Information strictly confidential by using a reasonable degree of care, but not less than the degree of care
      used by it in safeguarding its own confidential information; and (iv) not disclose any Confidential Information received


(L
      (sea 06-2015)                                       Page I of 2
Case 8:18-cv-02869-VMC-CPT
      Case 8:18-cv-02869 Document
                            Document
                                  1-1 37
                                       Filed
                                           Filed
                                       Filed  11/21/18
                                                 02/26/19
                                              11/21/18  Page
                                                          Page
                                                        Page 3
                                                             3 of
                                                               of15
                                                                  3
                                                                  3 PageID
                                                                    of 19 PageID
                                                                    PagelD  15
                                                                            15   499
 CONFIDENTIALITY AGREEMENT




 by it to any third parties (except as otherw ise provided for herein).

 (b)       flic Recipient agrees to use the Confidential Information solely in connection with the current or contemplated
 business relationship between the parties and not for any purpose other than as authorized by this Agreement without the
 prior written consent of an authorized representative of the Discloser. No other right or license, whether expressed or
 implied, in the Confidential Information is granted to the Recipient hereunder. Title to the Confidential Information will
 remain solely in the Discloser. All use of Confidential Information by the Recipient shall be for the benefit of the
 Discloser and any modifications and improvements thereof by the Recipient shall be the sole property of the Disc loser.


 3.         NO WARRANTY. All information is provided "AS IS" and without any warranty, whether express or implied,
 as to its accuracy or completeness.


 4.        DISCLOSURE BY LAW. If Recipient or its Representatives is requested or required by any law, courtor
 governmental order to disclose any Confidential Information, Recipient agrees to provide Disclosure with prompt written
 notice of each such request, to the extent practical, so that Discloser may seek an appropriate protective order or waive
 compliance by the Recipient with the provisions of this Agreement or both. If, absent the entry of a protective order or
 the receipt of a waiver under this Agreement, the Recipient or its Representatives is legally compelled or required to
 disclose such Confidential Information, Recipient may disclose such information to the persons and to the extent required
 without liability under this Agreement.

 5.       RETURN OF DOCUMENTS. Within ten (10) business days of receipt of the Discloser's written request, the
 Recipient will return to the Disc loser all documents, records and copies thereof containing Confidential Information. For
 purposes of this section, the term "documents" includes all information fixed in any tangible medium of expression, in
 whatever form or format.


6.          EQUITABLE RELIEF. The Recipient hereby acknowledges that unauthorized disclosure or use of Confidential
Information could cause irreparable harm and significant injury to the Discloser. Accordingly, the Recipient agrees that
the Discloser will have the right to seek and obtain immediate injunctive relief to enforce obligations under this
Agreement in addition to any other rights and remedies it may have.


7.        NOTICE OF BREACH. Recipient shall notify the Discloser immediately upon discovery of any unauthorized
use or disclosure of Confidential Information by Recipient or its Representatives, or any other breach of this Agreement
by Recipient or its Representatives, and will cooperate with efforts by the Discloser to help the Discloser regain
possession of Confidential Information and prevent its further unauthorized use.


8.        ENTIRE AGREEMENT AND GOVERNING LAW. This Agreement sets forth the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior discussions, representations and agreements
with respect to same. No modification to this Agreement shall be binding unless in writing and signed by both parties.
This Agreement shall be governed and construed in accordance w ith the laws applicable in the State of Arizona.


9.        EXECUTION. This agreement may be executed by facsimile or other electronic signature. In the event that any
signature is delivered by facsimile transmission or by email delivery of an electronic format data file (e.g., .pdf, .tiff,
etc.), such signature shall create a valid and binding obligation of the party executing with the same force and effect as if
such facsimile or electronic data file signature page were an original thereof.


RECIPIENT



By:
Name:                         r t-c****J4c /
Title:            AJ/C*.

AnnRi-Ss: h'3o/ U) Ujc^CfpcFS /Q L/
       /

EMAU :




(sea: 06-201 S)                                    Page 2 of 2
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 16 of 19 PageID 500




                         EXHIBIT 2
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 17 of 19 PageID 501
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 18 of 19 PageID 502
Case 8:18-cv-02869-VMC-CPT Document 37 Filed 02/26/19 Page 19 of 19 PageID 503
